DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/198,611, 16/181,687, 16/726,765, and 16/730,754, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior applications (excepting 16/726,765) do not provide support for the cargo store located laterally outside the passenger compartment. Although the figures of such documents depict a section that could be construed as such, there is no specific disclosure indicating this feature. Without any description, the depicted feature may be the cargo store or some other 
Further, the prior documents do not provide for any of the claimed sizes of the aircraft itself (e.g. maximum passenger capacity) or the thickness to chord ratio. (Although a thickness to chord ratio may be implied from the priority documents based on the depicted shapes, no document specifically discusses this feature or its benefits.)
Accordingly, the effectively filing date of claims 1-4 and 11-14 is 31 December 2018, and the effective filing date of claims 5-10 and 15-20 is 17 September 2021.

Drawings
The drawings were received on 15 March 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2018/0001999) in view of Gallant et al. (US 2014/0175215).



(Due to the variance in effective filing dates, claims 1 and 11 are not being rejected, per se. This section is only to provide a clear basis for the common subject matter in the dependent claims having later effective filing dates, without repeating subject matter).
Page discloses an aircraft (and implicitly its method of manufacture, which “locates” the components) comprising:
a blended wing body (as seen in Fig 2A);
a single deck (as seen in Fig 2B) within the body, the deck including:
	a passenger compartment (125) located in a lateral middle portion of the body (as seen in Fig 2A); and
a landing gear including:
	at least a nose gear (105b); and
	at least a main gear (105a) located substantially aft of the single deck (as seen in Figs 2A-B), one or more of the gear occupying a gear housing that overlaps with a plane coincident with at least a portion of the deck (as seen in Fig 2B, the landing gear, when retracted, are within spaces that are overlapping with the deck).
Page does not disclose at least a cargo store laterally outside of the passenger compartment.
Gallant teaches a blended wing aircraft having cargo holds (16a-b) laterally outside the passenger compartment to allow optimum use of the internal volume of a flying wing, thus allowing the flying wing a slender profile to increase its performance ([0012]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Page to use lateral cargo stores as taught by Gallant for the 

Regarding claims 5 and 15:
The discussion above regarding claims 1 and 11 is relied upon.
Page discloses a seating capacity within a range of 5 and 500 passengers (Fig 2A depicts 104 seats – six groups of nine, and two groups each of eight, six, five, three, two, and one).

Regarding claims 6-9 and 16-19:
The discussion above regarding claims 1 and 11 is relied upon.
Page discloses a passenger capacity of 104, but does not disclose 120-300, or the aircraft having a maximum center body depth of 15-35 feet, wingspan of 125-225 feet, or a length of 50-150 feet.
One of ordinary skill recognizes that aircraft come in many sizes, from small private aircraft holding ~10 passengers (e.g. Gulfstream G280) to small regional aircraft holding ~50 passengers (e.g. Bombardier CRJ 200) to transcontinental/transoceanic aircraft holding ~240-300 passengers (e.g. Boeing 787 variants) to superjumbo aircraft holding ~850 passengers (Airbus A380). Accordingly, aircraft dimensions would be scaled accordingly to provide these desired capacities (larger capacities generally require longer/wider aircraft to accommodate passenger space and to create the additional lift to accommodate the weight). Further, airport facilities are generally size-constrained due to layouts and the necessary equipment to load/unload, refuel, etc., and aircraft dimensions must be scaled in such a manner to enable them to fit within the confined spaces available (e.g. at the gates). See e.g. provided FAA Advisory Circular AC 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Page to provide the claimed capacities and dimensions in order to carry the desired number of passengers for the desired routes (e.g. medium or long-haul flights, hub-to-hub, regional service, etc.), while also accounting for constrained spacing at airport facilities, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 IV.

Regarding claims 10 and 20:
The discussion above regarding claims 1 and 11 is relied upon.
Page discloses the body having a thickness to chord ratio configured for transonic flight (the body is relatively long and thin, a small thickness for a large chord, which produces a relatively low thickness to chord ratio to aid flight at higher speeds by delaying the formation of shocks at transonic speeds).

Allowable Subject Matter
Claims 1-4 and 11-14 are allowed.

Response to Arguments
Applicant’s arguments, see page 7, filed 15 March 2022, with respect to the priority have been fully considered and are persuasive.  The rejection of claims 1-4 and 11-14 has been withdrawn.

Applicant's further arguments filed 15 March 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding Page in view of Gallant, the applicant only provides remarks relating to the eligibility of the primary reference, Page, in view of the effective filing date. However, claims 5, 10, 15, and 20 have a later effective filing date due to the newly disclosed subject matter (range of passengers), and Page remains applicable to these claims as prior art published more than a year before the effective filing date under 35 USC 102(a)(1).
In response to applicant’s arguments that the size of the aircraft is not routine to one of ordinary skill due to the nature of blended-wing body (BWB) aircraft, the applicants provides remarks concerning the placement of the gear well and the purported difficulties with designing BWB. However, the solution appears only rooted in the configuration of the gear well in the aircraft, particularly placement behind the cabin. This is addressed through the limitations of claim 1. While the configuration may permit various sizes, the sizes of the aircraft claimed have no apparent relevance to overcoming the problem addressed, since the problem is already addressed with the claimed landing gear placement.
Further, applicant addresses In re Rose, which relates to handling of a bundle by a lift truck. This is directly related to the problem addressed here, as noted in the rejection, of needing Rose, the concept of sizing appropriately for proper handling remains.
In response to applicant’s argument that Official Notice should not be taken, the use of such Notice is not present. The rejection does not necessarily state that the features as claimed are well-known in the art, but rather that, in view of the general understanding of one of ordinary skill in the art, the features would be obvious to provide. This relates to the general application of common knowledge as provided by KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). (Note: MPEP 2144.03 refers to Official Notice and “common knowledge” in the alternative).
However, assuming arguendo that any such Notice has been taken, the applicant’s remarks do not address the propriety of the facts at issue. The arguments only address when Notice may be taken. “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art” (emphasis added). Since the traversal is inadequate, such Notice would be entered as Admitted Prior Art. See MPEP 2144.03 C.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619